DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3 and 5-11, in the reply filed on 18 October 2021 is acknowledged.  The traversal is on the ground(s) that Hattori does not teach the claimed iron content and requires nickel which does not afford the claimed Mn content (remarks pp. 6-7).  This is not found persuasive because this is not found persuasive as Hattori does not require 3-10% of Fe or Ni in the alternative as argued by applicant, but rather 3-10% of the total amount as indicated by Table 1 of Hattori.  Regarding the claimed ordering relation, the amounts of elements taught by Hattori overlap those which are claimed which also overlaps the claimed ordering relationship.  See MPEP 2144.05.  Applicant’s amendments to claim 1 have overcome the teachings of Hattori.  However, Palm, Hildeman, and Rioja teach the amended claim features as outlined below and applicant’s inventive feature is still neither novel nor inventive over the prior art a posteriori.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 18 October 2021.
In the event of allowable subject matter rejoinder will be reconsidered.

Information Disclosure Statement
The information disclosure statement (IDS) filed 18 October 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Said IDS lists JP11209839 and indicates a translation is provided.  However, the provided translation is to DE102007018123 and there is no indication on record that the two references correspond to one another.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the open-ended range of at least 0.6 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Palm (DE 1020070181123 – machine translation provided by applicant).
Considering claim 1, Palm teaches an aluminum-based alloy for rapid prototyping (abstract) and where the alloy is an aluminum alloy preferably containing Mg and Sc (Paragraph 15) in the form of a powder or wire (Paragraph 22).  Other constituents of the alloy may be 0.005-2.0 wt.% of each of Fe, Mn, Si, Zn, and Cu (Paragraph 19) and the Mg content is disclosed as being 3.0-6.0 wt.% (Paragraph 15).
While not teaching a singular example of the instantly claimed starting material this would have been obvious to one of ordinary skill in the art in view of the teachings of Palm as the weight ranges of the materials disclosed by Palm overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of prima facie case of obviousness exists.  See MPEP 2144.05.  Further, the contents of elements disclosed by Palm also overlaps the claimed ordering relation and such overlap renders this feature obvious.  As of the writing of this Office action no objective evidence demonstrating a criticality to the claimed ranges or ordering relation has been presented.
Considering claim 2, Palm teaches 0.005-2.0 wt.% of Fe (Paragraph 19).  See MPEP 2144.05.
Considering claim 3, Palm teaches 0.005-2.0 wt.% of each of Fe and Mn (Paragraph 19).  See MPEP 2144.05.
Considering claims 5-6, Palm teaches where the Mg is 3.0-6.0 wt.% (Paragraph 15) and Sc content is 0.41-2.0 wt.% (Paragraph 14).  This is considered to meet the claimed Al-Mg-based alloy due to overlapping ranges. See MPEP 2144.05.
Considering claim 9, Palm teaches where the content of Zn and Si ranges from 0.005-2.0 wt.% (Paragraph 19) and the Mg content is disclosed as being 3.0-6.0 wt.% (Paragraph 15).  This is considered to meet the claimed Al-Zn-based alloy due to overlapping ranges. See MPEP 2144.05. 

Claims 1-3, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hildeman et al. (US 4,435,213).
Considering claim 1, Hildeman teaches an aluminum alloy powder (abstract).  This is considered “in the form of a powder or wire for an additive manufacturing process” as this phrase occurs before the preamble of the claim and lacks sufficient structure and is therefore considered an intended use of the starting material.  See 
While not teaching a singular example of the instantly claimed starting material this would have been obvious to one of ordinary skill in the art in view of the teachings of Hildeman as the weight ranges of the materials disclosed by Hildeman overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  Further, the contents of elements disclosed by Hildeman also overlaps the claimed ordering relation and such overlap renders this feature obvious.  As of the writing of this Office action no objective evidence demonstrating a criticality to the claimed ranges or ordering relation has been presented.
Considering claims 2-3, Hildeman teaches up to 3% Fe and up to 2% Mn (Table 1).  See MPEP 2144.05.
Considering claim 5, Hildeman teaches 0.5-4.5% Mg.  This is considered to meet the claimed Al-Mg-based alloy due to overlapping ranges. See MPEP 2144.05.
Considering claims 7-8, Hildeman teaches 0.5-4.5% Mg and up to 0.5% Si (Table I).  This is considered to meet the claimed Al-Mg-Si-based alloy due to overlapping ranges. See MPEP 2144.05.
Considering claims 9-10
Considering claim 11, Hildeman teaches a composition including an Al-Fe based alloy comprising by weight percent up to 0.5-15% Fe, up to 5% Mn, up to 15% Si, up to 5% Zn, up to 5% Mg, and up to 10% Cu, etc. balance Al (Column 2 lines 51-57; Table I).

Claims 1, 3, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rioja et al. (US 5,135,713).
Considering claim 1, Rioja teaches aluminum alloys for forming wrought products (abstract) and may be consolidated powder or an ingot (Column 5 lines 9-15).  This is considered “in the form of a powder or wire for an additive manufacturing process” as this phrase occurs before the preamble of the claim and lacks sufficient structure and is therefore considered an intended use of the starting material.  See MPEP 2111.02.  The alloy is aluminum based and may contain up to 0.5 wt.% Fe, 2-2.0 wt.% Mn, up to 0.5 wt.% Si, 0.05-12.0 wt.% Zn, 0-5.0 wt.% Mg, up to 0.5 wt.% Cu, etc. and the balance aluminum (Column 3 lines 4-13).  
While not teaching a singular example of the instantly claimed starting material this would have been obvious to one of ordinary skill in the art in view of the teachings of Rioja as the weight ranges of the materials disclosed by Rioja overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  Further, the contents of elements disclosed by Rioja also overlaps the claimed ordering relation and such overlap renders this feature obvious.  As of the 
Considering claim 3, Rioja teaches where the alloy contains up to 0.5 wt.% Fe and 2-2.0 wt.% Mn (Column 3 lines 4-13) for a total content of up to 2.5 wt.% of a total of the two materials.  See MPEP 2144.05.
Considering claim 5, Rioja teaches where the alloy comprises 0-5.0 wt.% Mg (Column 3 lines 4-13).  This is considered to meet the claimed Al-Mg-based alloy due to overlapping ranges. See MPEP 2144.05.
Considering claims 7-8, Rioja teaches where the alloy comprises 0-5.0 wt.% Mg and up to 0.5 wt.% Si (Column 3 lines 4-13).  This is considered to meet the claimed Al-Mg-Si-based alloy due to overlapping ranges. See MPEP 2144.05.
Considering claims 9-10, Rioja teaches where the alloy comprises 0.05-12.0 wt.% Zn, 0-5.0 wt.% Mg and up to 0.5 wt.% Si (Column 3 lines 4-13).  This is considered to meet the claimed Al-Zn-based alloy due to overlapping ranges. See MPEP 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chisholm (US 4,424,084), Park (US 4,589,932), Asano et al. (US 4,648,918), Haszler et al. (US 6,302,973), Matsuoka et al. (US 2003/0143102), and Hauck et al. (US 2015/0098859) teach aluminum alloys which overlap and render obvious the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784